Case 3:17-cv-01104-VLB Document 82-158 Filed 05/15/19 Page 1 of 26




            Exhibit 158
      Case 3:17-cv-01104-VLB Document 82-158 Filed 05/15/19 Page 2 of 26
4/10/2019                    Anibal Gonzalez-Perez                         Page: 1

  1                     UNITED STATES DISTRICT COURT
                           DISTRICT OF CONNECTICUT
  2

  3     * * * * * * * * * * * * * * *
        SUSAN BYRNE,                  )
  4                                   )
                  Plaintiff,          )
  5                                   ) Civil Action No.
             vs.                      ) 3:17-CV-01104 (VLB)
  6
                                               )
  7     YALE UNIVERSITY, INC.,                 )
                                               )
  8               Defendant.                   )
        * * * * * * * * * * * * * * *
  9

 10

 11         **CONFIDENTIAL PORTIONS INCLUDED ON INDEX PAGE**
 12

 13               DEPOSITION OF:       ANÍBAL GONZÁLEZ-PÉREZ
 14                  DATE:    APRIL 10, 2019
 15                  HELD AT:     MADSEN, PRESTLEY & PARENTEAU, LLC
 16                               402 Asylum Street
 17                               Hartford, Connecticut            06103
 18

 19     Reporter:     Sandra Semevolos, RMR, CRR, CRC, CSR #74
 20

 21

 22

 23                       CASSIAN REPORTING, LLC
                         21 Oak Street - Suite 307
 24                    Hartford, Connecticut 06106
                              (860) 595-7462
 25                   scheduling@cassianreporting.com

                             Cassian Reporting, LLC
                (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 82-158 Filed 05/15/19 Page 3 of 26
4/10/2019                    Anibal Gonzalez-Perez                     Page: 38

  1     top, it reads, Not only does it contribute to the
  2     negative atmosphere in the department, but it is an
  3     overt case of sexual harassment that has been
  4     witnessed by a large number of people in the
  5     department.
  6                  Do you see that?
  7          A.      Yes, I do.
  8          Q.      And so was RGE's sexual harassment of Yale
  9     students and staff members an open secret within the
 10     department -- openly known I should say?
 11                         MR. SALAZAR-AUSTIN:        Objection.
 12          A.      I would say it could be characterized as
 13     such.     I would go even further and say it was an open
 14     secret among the profession.
 15          Q.      So you heard from people outside of Yale
 16     about RGE's sexual harassment?
 17          A.      Yes.
 18          Q.      When did you first hear about RGE's sexual
 19     misconduct and sexual harassment from people outside
 20     of Yale?
 21          A.      I began hearing that almost as soon as I
 22     was approached by Yale to come to Yale, and I shared
 23     what I thought were the good news with people I knew,
 24     people who had been associated with the department at
 25     a high level, including a senior professor, a female

                             Cassian Reporting, LLC
                (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 82-158 Filed 05/15/19 Page 4 of 26
4/10/2019                    Anibal Gonzalez-Perez                     Page: 46

  1          A.      They reacted I think with -- this is my
  2     recollection -- that they reacted with a sense of
  3     outrage.     They were outraged by that.           They feel they
  4     were being, you know, accused falsely.               Again, I have
  5     that from one of my students who talked to me about
  6     the meeting.      The meeting, if it took place indeed,
  7     it was never an announced meeting.
  8          Q.      And did anyone say that they thought that
  9     Professor Byrne was involved in the anonymous letter?
 10          A.      I heard that accusation at one point from
 11     Professor Adorno, yeah, at a meeting.
 12          Q.      Which meeting are you referring to?
 13          A.      I believe it was one of the early tenure
 14     meetings, in the last period of Professor Byrne's
 15     tenure.
 16          Q.      During one of the last meetings while
 17     Professor --
 18          A.      Yeah, the tenure review.
 19          Q.      I'm sorry, I'm going to ask just to make
 20     clear, are you referring to a meeting about Professor
 21     Byrne's tenure application, or are you referring to a
 22     meeting that happened during the time period that
 23     Professor Byrne was still at --
 24          A.      During the time period, yeah.
 25          Q.      Was this meeting before or after your

                             Cassian Reporting, LLC
                (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 82-158 Filed 05/15/19 Page 5 of 26
4/10/2019                    Anibal Gonzalez-Perez                     Page: 47

  1     climate review -- the climate review took place?
  2          A.      It was shortly before the climate review.
  3          Q.      And tell me everything that you recall
  4     about this meeting.
  5          A.      There is not much to tell.           It was just a
  6     regular meeting, but there was a difficult atmosphere
  7     at the meeting, and mention was made of the letter,
  8     and then there was speculation that perhaps one of
  9     the assistants had done it, and then Professor
 10     Byrne's name was mentioned.
 11          Q.      By Professor Adorno?
 12          A.      That's my recollection.
 13          Q.      Was Professor Byrne present for this
 14     meeting?
 15          A.      No.    This was among the senior faculty.
 16          Q.      And so you were present, Professor Adorno
 17     was present?
 18          A.      Yes.
 19          Q.      Who else was present?
 20          A.      I believe RGE, Valis and possibly Jackson.
 21          Q.      And when Professor Adorno mentioned that
 22     Professor Byrne had possibly been involved in the
 23     letter, what was the reaction of people in the room?
 24          A.      There was not much reaction.            I think I
 25     heard Professor Jackson exclaim something, you know,

                             Cassian Reporting, LLC
                (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 82-158 Filed 05/15/19 Page 6 of 26
4/10/2019                    Anibal Gonzalez-Perez                     Page: 48

  1     surprise, and there was no further comment from
  2     anybody.     It was just like a throw-away comment.
  3          Q.      And then after that anonymous letter, you
  4     were interviewed for an article in the Yale Daily
  5     News about the anonymous letter; is that correct?
  6          A.      Yes.
  7                         (Exhibit 33, previously marked.)
  8     BY MS. HOWARD:
  9          Q.      So I'm going to hand you what's been
 10     previously marked as Plaintiff's Exhibit 33, which is
 11     a copy of the March 25th, 2015 Yale Daily News
 12     article; is that correct?
 13          A.      Yes.
 14          Q.      And Professor Byrne was also interviewed
 15     for this article; correct?
 16          A.      Yes.
 17          Q.      Did Professor Adorno support faculty
 18     members participating in Yale Daily News articles?
 19                         MR. SALAZAR-AUSTIN:        Objection.
 20          A.      She made no comments either way.
 21          Q.      And after you participated in the
 22     March 25th, 2015 article, did Professor Adorno say
 23     anything to you about being interviewed for the
 24     article?
 25          A.      No, no.

                             Cassian Reporting, LLC
                (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 82-158 Filed 05/15/19 Page 7 of 26
4/10/2019                    Anibal Gonzalez-Perez                     Page: 52

  1          A.      No, no.     It's -- I think it's being used in
  2     a purely descriptive manner.           And with regard to
  3     Latin, it's also linguistic competence, which means
  4     that the person knows the language well enough to
  5     speak it or use it regularly.
  6          Q.      Is there anything that was discussed at the
  7     meeting with respect to Professor Byrne's scholarship
  8     that is not covered in Section 6?
  9          A.      Not to my recollection, no.           It's very
 10     complete.
 11          Q.      And were there any critical comments made
 12     regarding Professor Byrne's scholarship that are not
 13     included in this section, Section 6?
 14          A.      I don't recall any.
 15          Q.      And broadly speaking, during the entire
 16     meeting, so not just for scholarship, but in the
 17     entire meeting, were there any concerns about
 18     Professor Byrne raised by anyone present at the
 19     meeting?
 20          A.      Not to my recollection.          In fact, I
 21     recollect our vote was unanimous.
 22          Q.      In favor of promoting Professor Byrne?
 23          A.      In favor of promoting Professor Byrne.
 24          Q.      And from that time period on, so the
 25     meeting that was held for Professor Byrne's promotion

                             Cassian Reporting, LLC
                (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 82-158 Filed 05/15/19 Page 8 of 26
4/10/2019                    Anibal Gonzalez-Perez                     Page: 53

  1     to associate professor until the vote on Professor
  2     Byrne's tenure application, did anyone within the
  3     faculty of Spanish and Portuguese ever discuss any
  4     concerns about Professor Byrne's scholarship with
  5     you?
  6          A.      Not in my hearing, no.
  7          Q.      And during that same time period, so from
  8     the meeting that was held for Professor Byrne's
  9     promotion to associate professor until the vote on
 10     her tenure application, did anyone within the faculty
 11     of Spanish and Portuguese ever discuss any negative
 12     comments about Professor Byrne's scholarship with
 13     you?
 14          A.      No.
 15          Q.      So as a tenured member of -- strike that.
 16                  As a senior member of the Spanish and
 17     Portuguese Department, did you also participate in
 18     the vote for Professor Byrne's tenure application?
 19          A.      Yes.
 20          Q.      And there was one meeting to discuss and
 21     vote on her tenure application; is that correct?
 22                         MR. SALAZAR-AUSTIN:        Objection.
 23          A.      Yes.
 24          Q.      And that meeting was held in February 2016;
 25     is that correct?

                             Cassian Reporting, LLC
                (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 82-158 Filed 05/15/19 Page 9 of 26
4/10/2019                    Anibal Gonzalez-Perez                     Page: 54

  1          A.      I believe so, yes.
  2          Q.      And tell me everything that you recall
  3     about that particular meeting.
  4          A.      The meeting was attended not just by the
  5     senior faculty, but also by two faculty members from
  6     outside the department, one was Professor Mazzotta --
  7     excuse me, two faculty members, Mazzotta and Bloch,
  8     and then also Dean Dovidio was present at the
  9     meeting.     And that was something that made the
 10     meeting somewhat unusual in that regard, although I
 11     knew that this would be taking place.
 12          Q.      How did you know that that would be taking
 13     place?
 14          A.      I'm not exactly sure how; I heard about it
 15     from someone, but I don't remember.
 16          Q.      And Professors Mazzotta and Bloch were
 17     nonvoting participants in the deliberations; correct?
 18          A.      Dean Dovidio was also there and he was
 19     nonvoting.
 20          Q.      Is Professor Bloch considered an expert in
 21     Spanish literature?
 22          A.      No.   He is an expert on French Medieval
 23     literature.
 24          Q.      And Professor Mazzotta, is he considered an
 25     expert in Spanish literature?

                             Cassian Reporting, LLC
                (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 82-158 Filed 05/15/19 Page 10 of 26
4/10/2019                     Anibal Gonzalez-Perez                     Page: 55

  1          A.      He is an expert in Italian Renaissance
  2     literature.
  3          Q.      But not Spanish literature?
  4          A.      No.
  5          Q.      And the atmosphere of the meeting -- strike
  6     that.
  7                  What was the atmosphere of the meeting?
  8          A.      It was clearly tense.            Yeah, I would
  9     characterize it as tense.
 10          Q.      Did Professor Valis read from prepared
 11     notes during the meeting?
 12          A.      Yes.    And so did RGE and Adorno.
 13          Q.      Let's start with Professor Valis.              Did she
 14     read her comments about Professor Byrne from prepared
 15     notes?
 16          A.      Yes.
 17          Q.      And RGE, his comments about Professor Byrne
 18     were also from prepared notes?
 19          A.      Yes.
 20          Q.      Professor Adorno, her comments about
 21     Professor Byrne were also from prepared notes?
 22          A.      Yes.
 23          Q.      Did Professor Valis stray from her prepared
 24     notes at any point to offer any comments about
 25     Professor Byrne?

                             Cassian Reporting, LLC
                (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 82-158 Filed 05/15/19 Page 11 of 26
4/10/2019                     Anibal Gonzalez-Perez                     Page: 56

  1                         MR. SALAZAR-AUSTIN:         Objection.
  2          A.      Not to my -- I don't have any clear
  3     recollection of that.
  4          Q.      Do you have any recollection of RGE
  5     straying from his prepared notes to offer comments
  6     about Professor Byrne?
  7                         MR. SALAZAR-AUSTIN:         Objection.
  8          A.      There was one point when Professor Bloch
  9     raised the point that, as he heard negative comments
 10     about Professor Byrne coming from RGE as well as the
 11     others, and he said, especially about the event,
 12     including the Cervantes book, the Book on Law and
 13     Literature and Cervantes, and he said -- he objected.
 14     He said, but you in the previous meeting that you
 15     had, you praised this book very highly and how come
 16     now you think it's not worth anything?               And
 17     González-Echevarría replied something to the effect
 18     that he had a right to change his mind.               And I
 19     remember that conversation very clearly.
 20          Q.      And did Professor Adorno stray from her
 21     prepared notes at any point to offer comments about
 22     Professor --
 23          A.      Not to my recollection.
 24                         MR. SALAZAR-AUSTIN:         Objection.
 25          Q.      In your experience at prior universities in

                             Cassian Reporting, LLC
                (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 82-158 Filed 05/15/19 Page 12 of 26
4/10/2019                     Anibal Gonzalez-Perez                     Page: 58

  1     has been more customary in my experience at this
  2     department is that generally the three faculty,
  3     senior faculty members RGE, Adorno and Valis always
  4     read from prepared text, unless they are happy with
  5     the candidate, and then there is less of a
  6     structural, you know, element to it.              There is a more
  7     relaxed atmosphere.         But whenever there is a tendency
  8     to be negative about a candidate, the reviews come
  9     out basically.       They sound a lot like bad book
 10     reviews.
 11          Q.      Did you take notes during the meeting?
 12          A.      No.    I did come prepared to the meeting
 13     with some statements that I wanted to make.                 I have
 14     copies of those I can provide, but no, I did not take
 15     notes during the meeting.           I was very much trying to
 16     understand what was going on and, you know -- but it
 17     was clear to me what was going on.
 18                  I should mention also the tendency, and
 19     it's a pronounced tendency in my department to --
 20     especially in cases such as Byrne's -- to devalue the
 21     letters from very distinguished people who wrote
 22     mostly in her favor.         There was just one letter that
 23     was lukewarm and one that was negative, and there
 24     were eight letters, and the rest were extremely
 25     positive.      And this was a pattern that was repeated

                             Cassian Reporting, LLC
                (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 82-158 Filed 05/15/19 Page 13 of 26
4/10/2019                     Anibal Gonzalez-Perez                     Page: 60

  1     don't know.
  2          Q.      Were you present for any meetings where the
  3     criticisms mentioned at this meeting were
  4     communicated to Professor Byrne?
  5          A.      No.
  6          Q.      And were you present for any meetings where
  7     these criticisms mentioned at the meeting were
  8     discussed at all?
  9          A.      No, no.
 10                          (Exhibit 78, previously marked.)
 11     BY MS. HOWARD:
 12          Q.      So I'm handing you what's been previously
 13     marked Plaintiff's Exhibit 78.            Please take a moment
 14     to read it and let me know when you are done.
 15                                  (Pause.)
 16          A.      I had not read this report before.
 17          Q.      So that was going to be my first question,
 18     which is whether you had seen Exhibit 78 before.
 19          A.      No.
 20          Q.      So Exhibit 78 are notes that Professor
 21     Valis took of the internal review committee.                 These
 22     were produced by the defendants during discovery.                   So
 23     as you said, you've never seen these before.
 24                  My question is:        Was some sort of summary
 25     of the internal review committee's meeting given at

                             Cassian Reporting, LLC
                (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 82-158 Filed 05/15/19 Page 14 of 26
4/10/2019                     Anibal Gonzalez-Perez                     Page: 67

  1     Research 1 institutions in the country routinely
  2     recruit, retain and promote good candidates.                 Yale
  3     should not be in the position of just skimming the
  4     cream of the top of the U.S. system.              Any great
  5     university has to show that it can recruit, retain
  6     and promote.       And I think that understanding is clear
  7     to the administration.          I think it's certainly clear
  8     now with regard to the Spanish Department, which has
  9     not been doing that, and that was the point I was
 10     trying to make there.
 11          Q.      A couple of paragraphs down, David was
 12     working from a half sheet of paper with a few words
 13     scribbled on it; Aníbal had a stack of papers in
 14     front of him that was apparently a section of the
 15     Faculty Book.       He glanced at it a couple of times,
 16     but did not cite from it.
 17                  Do you see that?
 18          A.      Yes.
 19          Q.      Is that also accurate?
 20          A.      Not quite.      I don't think I brought the
 21     Faculty Handbook along, but I did have a stack of
 22     papers at that time.         I had taken notes from the
 23     letters and so on.         I have them still; I could
 24     provide them if necessary.
 25          Q.      The notes that you have, you still have

                             Cassian Reporting, LLC
                (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 82-158 Filed 05/15/19 Page 15 of 26
4/10/2019                     Anibal Gonzalez-Perez                     Page: 68

  1     those in your possession?
  2          A.      Yes, yes.      I had prepared -- knowing that
  3     my colleagues prepared statements, I decided to
  4     prepare one, but then when I saw the tenor of the
  5     meeting, it felt strange for me to start reading from
  6     something prepared.         I wanted to address the issues
  7     as they were coming up, so I just -- I just kept my
  8     papers as references, yeah.
  9          Q.      And the notes that you have, these are
 10     handwritten notes that you took on the letters as you
 11     were reading through the letters?
 12          A.      No.    I actually took passages from the
 13     letter and wrote them down for my own use.
 14          Q.      So you typed them up?
 15          A.      Yeah, I typed them up, yeah.
 16          Q.      And then you said you had prepared notes
 17     also aside from the notes on the letter; is that
 18     correct?
 19          A.      Yes, yes.
 20          Q.      And are those prepared notes also
 21     typewritten or handwritten?
 22          A.      Handwritten, yes.
 23          Q.      And you have all of these notes in your
 24     possession?
 25          A.      Yes.    Yes, I do.

                             Cassian Reporting, LLC
                (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 82-158 Filed 05/15/19 Page 16 of 26
4/10/2019                     Anibal Gonzalez-Perez                     Page: 69

  1                         MS. HOWARD:      So, David, we haven't
  2     gotten any of those notes.
  3                         MR. SALAZAR-AUSTIN:         If you have them,
  4     you can certainly give them to me, and I'll look at
  5     them.
  6                         THE WITNESS:      Sure.     I'll be glad to
  7     provide them.
  8                         MS. HOWARD:      Okay.    Since we've gotten
  9     notes from other people who were present, it would
 10     make sense for us --
 11                         THE WITNESS:      Yes, I'll make
 12     arrangements for you to get them.
 13                         MS. HOWARD:      Yes, please do.
 14                         MR. SALAZAR-AUSTIN:         Thank you.
 15     BY MS. HOWARD:
 16          Q.      So on the second page of these notes, it's
 17     the third paragraph up from the bottom, the sentence
 18     starts midpoint through the sentence, where it says
 19     Aníbal claimed that the letters were unfair, unfair
 20     in the readings by us and in their contents; that if
 21     the writers had known the weight they would carry,
 22     they would not have written them as they did.
 23                  Do you see that?
 24          A.      Yes.
 25          Q.      Is that an accurate statement?

                             Cassian Reporting, LLC
                (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 82-158 Filed 05/15/19 Page 17 of 26
4/10/2019                     Anibal Gonzalez-Perez                     Page: 73

  1     pattern occurred, this sort of behavior occurred.
  2     Neither at Michigan State, nor at Penn State.                 When
  3     we reviewed complaints about tenure at Penn State,
  4     you know, nothing like that would ever arise.
  5          Q.      And so aside from the typical comments that
  6     he made at Professor Byrne's tenure meeting, he
  7     didn't make those kinds of negative typical comments
  8     he made at the promotion meeting in 2013?
  9          A.      No.
 10          Q.      And when it came to the individual letters
 11     in the 2013 meeting, was Professor Echevarría -- was
 12     RGE dismissive of the external letters at all?
 13          A.      No, no.
 14          Q.      Including the positive external letters in
 15     2013?
 16          A.      Not that I can recall, yeah.
 17          Q.      Was there ever any discussion during the
 18     meeting on Professor Byrne's tenure application about
 19     the fact that at least one of the letter writers,
 20     Professor Bruce Burningham, had also written a letter
 21     for Professor Byrne's 2013 promotion which had not
 22     been criticized by Professor González-Echevarría?
 23          A.      Yeah, no, there was no comment on that,
 24     yeah.
 25          Q.      But your experience was that once Professor

                             Cassian Reporting, LLC
                (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 82-158 Filed 05/15/19 Page 18 of 26
4/10/2019                     Anibal Gonzalez-Perez                     Page: 78

  1     tenure application were fair?
  2           A.     I'm sorry, could you repeat that again for
  3     me?
  4           Q.     Sure.     In terms of your overall impressions
  5     of the February 9th, 2016 meeting, did you feel that
  6     the deliberations on Professor Byrne's tenure
  7     application were fair?
  8           A.     No, no.
  9           Q.     Let's go a little bit more deeper.              So why
 10     did you feel that the deliberations weren't fair?
 11           A.     Because I felt that my three other senior
 12     colleagues were -- had already decided that they did
 13     not wish to give tenure to Professor Byrne, and that
 14     the procedure that I had already observed in other
 15     tenure meetings at my department was going to be
 16     applied again.
 17           Q.     And did it also appear to you that these
 18     three senior colleagues that we discussed already,
 19     that they used the external letters to hyperfocus on
 20     any concerns raised in the letters about Professor
 21     Byrne's scholarship?
 22                         MR. SALAZAR-AUSTIN:         Objection.
 23           A.     Yes, I would say so.         I would say there was
 24     a -- "hyperfocus" is a good term; it sounds more
 25     better than cherry-picking, which in some ways is

                             Cassian Reporting, LLC
                (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 82-158 Filed 05/15/19 Page 19 of 26
4/10/2019                     Anibal Gonzalez-Perez                     Page: 79

  1     what they were doing, and I would say they did not do
  2     in the prior meeting, you know, when the question of
  3     promotion to associate without tenure came up.
  4          Q.      And this cherry-picking of any concerns
  5     expressed in the letters, external letters, that was
  6     something that you protested during the meetings; is
  7     that correct?
  8          A.      Yes.    I protested it because, I mean, these
  9     were not books that were published in --
 10     self-published or published in some unknown
 11     university press.        The University of Toronto Press is
 12     a reputable press.         It has its own readers; it has
 13     its own high level scholars who read these things.
 14     And so these books have already gone through an
 15     editorial process to make sure that they are up to a
 16     high scholarly standard.           Scholars may quibble and
 17     they should, you know, that's part of our business.
 18     You know, we disagree with one another, with our
 19     ideas and so on.        But then to claim -- to make claims
 20     that the writing is awful, that there are things
 21     missing here and there and so on, especially in
 22     humanistic research, a lot of things can't always be
 23     said to be missing if it's somebody else's favorite
 24     author.     So in a sense, yes, there is a whole
 25     question as to how these texts were being presented

                             Cassian Reporting, LLC
                (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 82-158 Filed 05/15/19 Page 20 of 26
4/10/2019                     Anibal Gonzalez-Perez                     Page: 88

  1     for.    They looked for certain things, and then they
  2     looked for similar things in the letters.                  So that
  3     was I think the way the discussion went.
  4          Q.      And so the discussion centered on the
  5     comments that Professors Adorno, RGE and Valis had
  6     come prepared with written statements regarding?
  7                         MR. SALAZAR-AUSTIN:         Objection.
  8          A.      I think those in some ways predetermined
  9     their reading of the letters.
 10          Q.      So the way Professors Adorno, RGE and Valis
 11     presented their statements was that they had these
 12     concerns about Professor Byrne's scholarship and here
 13     is where the external letters support these concerns?
 14                         MR. SALAZAR-AUSTIN:         Objection.
 15          A.      Are you asking me if the external
 16     letters --
 17          Q.      Let me rephrase the question to make it a
 18     little bit clearer, because I don't think my question
 19     was very clear.
 20                  Did it appear to you in listening to
 21     Professors Adorno, RGE and Valis's comments about
 22     Professor Byrne's scholarship that they had -- strike
 23     that.     Actually, I don't think I need to ask that
 24     question.
 25          A.      Okay.

                             Cassian Reporting, LLC
                (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 82-158 Filed 05/15/19 Page 21 of 26
4/10/2019                     Anibal Gonzalez-Perez                     Page: 89

  1          Q.      Did you consider any of the external
  2     letters to be devastating?
  3          A.      Perhaps the one that came closest to that
  4     was Folger's.       That was the one that was most
  5     explicit in terms of -- but I didn't think it was
  6     upsetting in the sense that it changed my mind about
  7     the candidate; it certainly did not.
  8          Q.      Have you ever -- I'm sorry.
  9          A.      Sure, no, go ahead.
 10          Q.      Have you ever encountered a letter similar
 11     in tone as Professor Folger's letter was in your
 12     experience on tenure committees?
 13          A.      Oh, yes.      I remember a case years ago at
 14     Penn State where a medievalist candidate -- there was
 15     one letter that was clearly inimical to the
 16     candidate.      The person seemed to be -- just didn't
 17     like anything about the candidate and said so in a
 18     letter that was too long.           I remember that our
 19     colleague said, you know, the length of the letter
 20     itself was damning for the writer of the letter more
 21     than for the person who the letter was about.
 22          Q.      And was the letter fatal in terms of the
 23     candidate's --
 24          A.      No, no, because in that particular case
 25     that I cite from my days at Penn State, the other

                             Cassian Reporting, LLC
                (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 82-158 Filed 05/15/19 Page 22 of 26
4/10/2019                     Anibal Gonzalez-Perez                     Page: 90

  1     letters were excellent letters, were very solid,
  2     positive letters, and we took them at their word, and
  3     we knew who the reviewers were, people of high
  4     quality, and so that wasn't sufficient in any way.
  5          Q.      So in your experience, one negative letter
  6     is not sufficient to deny a tenure -- a candidate
  7     tenure and promotion on the basis of that one
  8     negative letter?
  9                         MR. SALAZAR-AUSTIN:         Objection.
 10          A.      It's hard to say.        There could be
 11     circumstances, I'm sure, when there are other
 12     uncertainties that come into play.
 13          Q.      But outside of those factors, if the only
 14     factor is a negative letter -- strike that.                 Let me
 15     ask a clearer question.
 16                  In your experience, is one negative letter
 17     taken on its own sufficient to deny a candidate
 18     tenure?
 19          A.      No.
 20                         MR. SALAZAR-AUSTIN:         Objection.
 21          Q.      And were any of the laudatory comments in
 22     the six positive letters discussed by RGE at all?
 23          A.      No, no.
 24          Q.      Were any of the laudatory comments in the
 25     six positive letters discussed by Professor Adorno at

                             Cassian Reporting, LLC
                (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 82-158 Filed 05/15/19 Page 23 of 26
4/10/2019                     Anibal Gonzalez-Perez                     Page: 96

  1                         MR. SALAZAR-AUSTIN:         Objection.
  2          A.      Yeah, from being in the department already
  3     since 2006, I had experience with several tenure
  4     reviews, and I always knew when they were coming to
  5     essentially vote no, because they entered in a very
  6     solemn way, no joking, no friendly comments.                 It was
  7     just very solemn, you know, like a tribunal of sorts.
  8     So, you know, I felt that same atmosphere, so I knew
  9     what was coming.
 10          Q.      And earlier, you testified that in January
 11     2018, you had reported RGE to the Title IX office
 12     with respect to him harassing a student; correct?
 13          A.      Yes.
 14                         MR. SALAZAR-AUSTIN:         Objection.
 15          A.      Yes.
 16          Q.      And other than that incident, did you
 17     report RGE to any officials at Yale for any other
 18     incidents involving students?
 19          A.      No.
 20          Q.      And did you report RGE to any officials at
 21     Yale for any incidents involving staff or faculty
 22     members?
 23          A.      No.
 24          Q.      And did you ever discuss any concerns about
 25     RGE and sexual misconduct with Professor Adorno?

                             Cassian Reporting, LLC
                (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 82-158 Filed 05/15/19 Page 24 of 26
4/10/2019                     Anibal Gonzalez-Perez                   Page: 118

  1                         C E R T I F I C A T E
  2     STATE OF CONNECTICUT
  3               I, SANDRA SEMEVOLOS, a Registered Merit
        Reporter and Notary Public within and for the State
  4     of Connecticut, do hereby certify that I reported the
        deposition of ANÍBAL GONZÁLEZ-PÉREZ on APRIL 10,
  5     2019, at the offices of MADSEN, PRESTLEY & PARENTEAU,
        LLC, 402 Asylum Street, Hartford, Connecticut 06103.
  6
                  I further certify that the above-named
  7     deponent was by me first duly sworn to testify to the
        truth, the whole truth and nothing but the truth
  8     concerning his knowledge in the matter of the case of
        SUSAN BYRNE, vs. YALE UNIVERSITY, INC., now pending
  9     in the UNITED STATES DISTRICT COURT, for the DISTRICT
        OF CONNECTICUT.
 10
                  I further certify that the within testimony
 11     was taken by me stenographically and reduced to
        typewritten form under my direction by means of
 12     COMPUTER ASSISTED TRANSCRIPTION; and I further
        certify that said deposition is a true record of the
 13     testimony given by said witness.
 14               I further certify that I am neither counsel
        for, related to, nor employed by any of the parties
 15     to the action in which this deposition was taken; and
        further, that I am not a relative or employee of any
 16     attorney or counsel employed by the parties hereto,
        nor financially or otherwise interested in the
 17     outcome of the action.
 18
                     WITNESS my hand this 23rd day of April,
 19     2019.
 20

 21

 22
        ___________________________________________
 23     Sandra Semevolos, RMR, CRR, CRC, CSR #74
        Notary Public
 24     My Commission Expires: September 30, 2020
 25

                             Cassian Reporting, LLC
                (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 82-158 Filed 05/15/19 Page 25 of 26
2/21/2019                            Noel Valis                        Page: 159

  1     BY MS. HOWARD:

  2           Q      So my question is whether you personally

  3     communicated any of your concerns with respect to

  4     Professor Byrne's scholarship at the mentoring lunches

  5     that you had with her?

  6                         MR. SALAZAR-AUSTIN:      Objection.

  7                         THE WITNESS:   Again, I answered this

  8           earlier.      And I was not chair.      I am not

  9           chair.    I was not chair of -- in any respect

 10           whether of a committee or a department.            And

 11           it was not my part of what I was supposed to

 12           be doing for the promotion to associate

 13           professor on term.      That was something that

 14           Professor Adorno, as the chair of the

 15           department, was supposed to be doing and

 16           representing the views of the committee, which

 17           included me, which included me.

 18     BY MS. HOWARD:

 19           Q      Did you understand my question?

 20           A      I thought I did because I answered it.

 21           Q      You actually did not.        So let me ask it a

 22     slightly different way.

 23                  Earlier you testified that you had mentoring

 24     lunches with Professor Byrne.        Is that correct?

 25           A      Yes.

                               Cassian Reporting, LLC
                  (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 82-158 Filed 05/15/19 Page 26 of 26
2/21/2019                            Noel Valis                       Page: 160

  1           Q      During those mentoring lunches did you ever

  2     mention any concerns about Professor Byrne's scholarship

  3     to her?

  4           A      Most of those mentoring lunches, if not

  5     practically all -- I'm thinking as I recall the chronology

  6     here -- occurred before we had that meeting in 2013 for

  7     her promotion to associate on term.

  8           Q      So then no, you never communicated those

  9     concerns during your mentoring lunches with Professor

 10     Byrne?

 11           A      If those lunches occurred before the actual

 12     meeting for her to make the decision about her promotion

 13     to associate on term.       So those concerns were noted at

 14     that meeting.      But the lunches occurred before that

 15     meeting.

 16           Q      So you never had any lunches with Professor

 17     Byrne --

 18           A      I did have one lunch.

 19           Q      I have to finish the question.

 20                  So did you have any lunches with Professor Byrne

 21     after the deliberations for Professor Byrne's promotion?

 22           A      I believe I had one.

 23           Q      And at that one lunch you had after the

 24     deliberations for Professor Byrne's promotion, did you

 25     ever mention to her any of the concerns about her

                               Cassian Reporting, LLC
                  (860) 595-7462 - scheduling@cassianreporting.com
